Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 31, 2018

                                     No. 04-18-00436-CR

                              Rodrigo GARZA-DE-LA-CRUZ,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2017CRE000344-D4
                        Honorable Oscar J. Hale, Jr., Judge Presiding


                                       ORDER
       On October 29, 2018, appellant filed a response with this court indicating appellant has
made payment arrangements for the reporter’s record fee. Accordingly, the reporter’s record is
due on or before November 28, 2018.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2018.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court